Case 18-09108-RLM-11             Doc 784 Filed 09/24/19 EOD 09/24/19 14:04:28                      Pg 1 of 2
                                SO ORDERED: September 24, 2019.




                                ______________________________
                                Robyn L. Moberly
                                United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                            1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.




                           ORDER AUTHORIZING THE DEBTOR
                      TO ENTER INTO EXECUTIVE SEARCH CONTRACT

             This matter came before the Court on the Debtor’s Motion For Authority To Enter Into

Executive Search Contract (the “Motion”), filed by USA Gymnastics as debtor and debtor in

possession (the “Debtor”), for the entry of an order pursuant to section 363(b)(1) of title 11 of the


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11          Doc 784     Filed 09/24/19      EOD 09/24/19 14:04:28         Pg 2 of 2



United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and Rule 6004 of the

Federal Rules of Bankruptcy Procedure; and the Court finds that (i) it has jurisdiction over this

matter pursuant to 28 U.S.C. § 1334; (ii) this matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A); (iii) the relief requested in the Motion constitutes a sound exercise of the Debtor’s

business judgment and is in the best interests of the Debtor, its estate, and creditors; and after due

deliberation, and good and sufficient cause appearing therefore, the Court hereby determines the

Motion should be GRANTED.

        IT IS HEREBY ORDERED:

        1.     The Motion is granted as set forth herein.

        2.     The Debtor is authorized to enter into the Engagement Letter with Odgers

Berndtson, attached to the Motion as Exhibit B, pursuant to section 363(b)(1) of the Bankruptcy

Code.

        3.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

        4.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                                 ###




                                                  2
